Citation Nr: 1539718	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1985 rating decision denied service connection for left ear hearing loss; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  A May 1988 decision denied service connection for left ear hearing loss; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

3.  Evidence received since the May 1988 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The February 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The May 1988 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for left ear hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1104 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Under Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

The Veteran contends that he is entitled to service connection for left ear hearing loss.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

Historically, the Board notes that in a February 1985 rating decision, the RO denied service connection for a left ear hearing loss on the basis that there was no evidence of any hearing loss in service and no evidence of any current left ear hearing loss.  After the Veteran was notified in February 1985, he did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely appeal.  Therefore, the February 1985 rating decision denying service connection for left ear hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Thereafter, in a May 1988 rating decision, the RO continued the denial of service connection for left ear hearing loss.  After the Veteran was notified in May 1988, the Veteran did not submit any additional evidence addressing the basis of the denial, nor did he file a timely appeal.  Therefore, the May 1988 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The evidence added to the record since the May 1988 rating decision includes an October 2012 VA examination report which reflects a current diagnosis of left ear hearing loss for VA purposes.  As the service connection claim was previously denied on the basis of no current disability, this evidence is new and material because it reflects a current diagnosis.  Therefore, new and material evidence has been received to reopen the claim, and reopening of the claim of entitlement to service connection for left ear hearing loss is in order. 

Although the February 1985 rating decision reflects that it was based upon incomplete service records, in August 2012 a formal finding of unavailability of the Veteran's service records was made and there is no indication that any relevant service department records have been associated with the record since the rating decision such that 38 C.F.R. § 3.156(c) would apply.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. § 3.156(c) is not warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left ear hearing loss is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran underwent a VA examination in October 2012.  The examination report reflects that the Veteran meets the criteria for his hearing loss to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2012).  It also reflects a diagnosis of tinnitus.  The examiner opined that the hearing loss and tinnitus are not etiologically related to noise exposure during service.  

The opinion regarding hearing loss is based upon the lack of complaints of a decrease in hearing or ear problems in the service medical history, the fact that the Veteran did not file a claim for hearing loss (along with other claims filed in the 1970s or) until 1984, which is 17 years after discharge, and the report that the Veteran had a history of civilian occupational noise exposure working at McDonnell Douglas as a spray painter for four years, for a railroad for six months, and in factories, all without hearing protection.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the VA examiner found that the Veteran's hearing loss was not at least as likely as not related to noise exposure during service because the Veteran did not complain of hearing or ear problems in service.  As noted above, the law does not necessarily require that hearing loss manifest in service or at any specified time thereafter.  Moreover, the examiner determined that the hearing loss was due to post-service employment noise exposure.  However, importantly, in his March 2014 VA Form 9, the Veteran clarified that his employment at McDonnell Douglas was for one and a half years.  He indicated that while he did have to wear ear plugs when going into certain departments, he worked in an enclosed area free of noise as a parts and tools expeditor.  The Veteran also indicated that his other employment consisted of office and outdoor settings, and that he did not have any factory jobs.  

Based on the foregoing, the Board finds that the Veteran's claims for service connection for bilateral hearing loss and tinnitus should be remanded and that, upon remand, the RO should send the claims file, to include a copy of this remand, to the October 2012 VA examiner, or suitable substitute, for the purpose of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his bilateral hearing loss.

The record reflects that the Veteran receives treatment through VA.  The most recent VA treatment records in the claims file are dated in November 2013.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of VA treatment of the Veteran dating from November 2013 to the present, and associate them with the claims file.

2.  Return the claims file to the October 2012 VA audiology examiner, or another appropriate examiner if unavailable.  The examiner must review the claims file, to include a copy of this remand, and provide an opinion on the following: 

(i) While the service treatment records do not show hearing loss at that time, is any current bilateral hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)?  

In so opining the examiner is asked to do the following:  (A) consider the Veteran's March 2014 response (in VA Form 9) in which he sought to clarify that his employment at McDonnell Douglas was for one and a half years, that while he did have to wear ear plugs when going into certain departments, he worked in an enclosed area free of noise as a parts and tools expeditor, that his other employment consisted of office and outdoor settings, and that he did not have any factory jobs; and (B) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

(ii) Disregarding that complaints of tinnitus are not documented in the service treatment records, is any current tinnitus at least as likely as not (50 percent probability or greater) otherwise etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.

The examiner must provide a rationale for the opinions expressed.  In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

3.  Once the above actions have been completed, the RO/AMC must re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


